Citation Nr: 1635601	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-29 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from February 1980 to May 1984, from October 2001 to June 2002, from November 2002 to February 2003, from April to October 2005, and from October 2010 to January 2011.  He also had active duty for training from January to April 1996. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in January 2011.  A transcript of the hearing is of record. 

This matter was previously remanded for further development in August 2011, February 2013, and September 2013.  In August 2014, the Board denied the claim.  The Veteran appealed to the Veterans Claims Court.  In a December 2015 Memorandum decision, the Court vacated the August 2014 Board decision and remanded the matter for readjudication consistent with the Court's Memorandum decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Memorandum decision, another remand is needed as the Court found an April 2014 examination inadequate.  Specifically, the Court determined that the examiner did not address 2004 in-service complaints of chest pain and shortness of breath which were determined not to be of cardiac origin or a 2005 redeployment assessment, completed upon the Veteran's return from Iraq, including a statement that his health had worsened during Iraq.  At that time, he complained that during service he experienced symptoms, including chronic cough, redness of eyes with tearing, runny nose, and difficulty breathing.  Thus, according to the Court, some of the Veteran's current symptoms appear to have begun during service - a finding contrary to the examiner's determination.

The Court also expressed concern that the examiner's opinion was based on his conclusion that the Veteran's respiratory disorder was related to progressive weight gain and obesity; however, the Court found it inadequate that the examiner did not discuss the Veteran's weight in 2004, the year he stated that he began to have certain respiratory symptoms.  Finally, the Court found the examiner's statement that the Veteran had no disease related to environmental exposure was vague because it was unclear whether asthma or restrictive lung disease were respiratory illnesses that may be associated with the specific environmental hazards that the Veteran was exposed to during service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to assist in determining the etiology of his respiratory disorder.  The claims folder and a copy of this remand must be made available to the examiner and the examiner should note such review in the report.  All necessary tests should be performed.  The examiner is asked to offer a medical opinion as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disorder(s) was incurred in service. In rendering this opinion, the examiner should address the Veteran's service records showing that in 2004 he was seen for complaints of chest pain and shortness of breath, which were determined "not to be of cardiac origin." Additionally, the 2005 redeployment assessment shows complaints of chronic cough, redness of eyes with tearing, runny nose, and difficulty breathing.  

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disorder(s) is related to service, to include specific environmental hazards that the Veteran was exposed to during service (e.g., sand storms, burn pits, pesticides, tent heater smoke, JP8 and other fuels, solvents, paints, and industrial pollutants).  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

